Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Antecedent Basis Considerations:
No antecedent basis objections were found in the current claim language.

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.

Double Patenting Considerations:
U.S. Pat. No. 10,965,523: Although the claim language of ‘523 does disclose “establishing a provisioning data link to a VNF and transferring network provisioning data to the VNF over the provisioning data link” (claim 1, lines 23 – 26 combined with claim 9; claim 11, lines 21 – 26 combined with claim 19), the claim language of ‘523 does not disclose transferring instantiation information for the VNF to provisioning circuitry and transferring de-instantiation information for the VNF to the provisioning circuitry.
Therefore, there are no double patenting rejections in the current claim language.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:

a VNF controller instantiating the VNF in the network circuitry and responsively transferring instantiation information for the VNF to provisioning circuitry;
the provisioning circuitry receiving the instantiation information for the VNF and responsively establishing a provisioning data link to the VNF and transferring network provisioning data to the VNF over the provisioning data link;
the VNF controller de-instantiating the VNF in the network circuitry and responsively transferring de-instantiation information for the VNF to the provisioning circuitry; and
the provisioning circuitry receiving the de-instantiation information for the VNF and responsively terminating the provisioning data link to the VNF. 
Independent claim 11:11.	A wireless communication network that comprises network circuitry which hosts a Virtual Network Function (VNF), the wireless communication network comprising:
a VNF controller configured to instantiate the VNF in the network circuitry and responsively transfer instantiation information for the VNF to provisioning circuitry;
the provisioning circuitry configured to receive the instantiation information for the VNF and responsively establish a provisioning data link to the VNF and transfer network provisioning data to the VNF over the provisioning data link;
the VNF controller configured to de-instantiate the VNF in the network circuitry and responsively transfer de-instantiation information for the VNF to the provisioning circuitry; and
the provisioning circuitry configured to receive the de-instantiation information for the VNF and responsively terminate the provisioning data link to the VNF.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/